Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dybing (8,435,010) in view of Wildgrube et al. (20190325220).  Dybing discloses (claims 1 and 13) a refuse vehicle (“refuse truck” col. 6, lines 16-17) with an inherent chassis supporting an inherent plurality of wheels, an inherent vehicle body supported by the chassis and defining an inherent receptacle for storing refuse therein, a variable displacement pump 20 positioned within the vehicle body and configured to pump hydraulic fluid from a hydraulic fluid reservoir 32 into a high pressure line 26 of a hydraulic circuit; a lifting system 14 coupled to the vehicle body, the lifting system including at least one actuator 14 in fluid communication with the variable displacement pump 20, wherein the variable displacement pump 20 delivers pressurized hydraulic fluid from the hydraulic fluid reservoir 32 to the actuator 14 through the high pressure line 26 to adjust a position of the at least one actuator 14, and a valve 42 positioned downstream of the variable displacement pump 20 and configured to selectively control hydraulic fluid flow between the variable displacement pump 20 and the actuator 14, wherein in a first position P1, the valve 42 restricts flow outward from the high pressure line and in a second position P2, the valve 42 directs hydraulic fluid from the high pressure line into a lower pressure line to reduce a hydraulic pressure within the high pressure line and adjust an output parameter of the variable displacement pump 20 (see col. 3, lines 18-45), (claims 2 and 14) the valve 42 is biased into the first position, and the valve 42 transitions from the first position to the second position in response to the hydraulic pressure within the high pressure line exceeding a threshold value (set by spring 50), (claims 3 and 15) the hydraulic pressure within the high pressure line acts against the valve 42 and pushes the valve from the first position P1 to the second position P2 when the hydraulic pressure within the high pressure line exceeds the threshold value, (claims 4 and 16) the threshold value for hydraulic pressure is at least partially determined by a flow rate from the variable displacement pump 20, (claim 6) the variable displacement pump is a swashplate variable displacement pump 20, the hydraulic fluid directed from the high pressure line into the lower pressure line acts against a swashplate of the swashplate variable displacement pump, and (claim 7) when a hydraulic pressure within the lower pressure line exceeds a second threshold value (set by spring 50), the hydraulic fluid within the lower pressure line acts against the swashplate to reduce an angle of the swashplate (see col. 3, lines 18-45).  Dybing does not disclose any details of the lifting system being movable relative to the receptacle, wherein the lifting system supports a carry can device, and wherein the carry can device includes one or more actuators receiving hydraulic fluid from the high pressure line.
Wildgrube et al. teaches for a refuse vehicle 10 with a chassis 12 supporting a plurality of wheels 20, a vehicle body 14,16 supported by the chassis 12 and defining a receptacle 30 for storing refuse therein, and a lifting system 40 coupled to the vehicle body, wherein the lifting system includes a plurality of actuators 44,50 (compacting actuator not numbered) and that (claim 1) the lifting system is movable relative to the receptacle 30 and supports a carry can device 200 (paragraph [0023]), wherein (claim 9) the carry can device 200 includes one or more actuators 254 receiving hydraulic fluid (paragraph [0028]) for the purposes of safely and efficiently collecting refuse.
Since Dybing and Wildgrube et al. are both in the same field of endeavor the purpose disclosed by Wildgrube et al. would have been recognized in the pertinent art of Dybing.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the refuse vehicle of Dybing such that the lifting system is movable relative to the receptacle and supports a carry can device, wherein the carry can device includes one or more actuators receiving hydraulic fluid from the high pressure line for the purposes of safely and efficiently collecting refuse.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other refuse vehicles and hydraulic system with variable displacement pump controls.

Allowable Subject Matter
Claims 5, 8, 10-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvements comprise (claim 5) the valve passing through an intermediate position as the valve transitions from the first position to the second position, wherein in the intermediate position, fluid flow through the valve is blocked, (claim 8) when the hydraulic pressure within the lower pressure line exceeds a third threshold value, the hydraulic fluid within the lower pressure line reduces the angle of the swashplate to zero degrees to reduce an output of the swashplate variable displacement pump, (claim 10) processor being configured to control the valve to transition between the first position and the second position in response to determining that a product of the hydraulic pressure in the high pressure line and the output flow rate from the variable displacement pump exceeds a threshold value, (claim 17) a second valve is configured to fluidly decouple the carry can device from the variable displacement pump in response to receiving an indication that the valve has transitioned out of the first position, and (claim 18) the valve is a torque limiting valve biased against a force from the hydraulic pressure within the high pressure line.
Claims 19-20 are allowed.  The improvement comprises a torque limiting valve positioned downstream of the variable displacement pump and configured to move between a first open position, a blocking position, and a second open position in response to hydraulic pressure within the high pressure line, 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
September 9, 2022